Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
ALLOWABLE SUBJECT MATTER
Claims 7-8, 13 & 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over
Yu (U.S. Publication 2006/0148517) in view of TAKAHASHI et al. (U.S. Publication 2017/0127017) & Ahiska (U.S. Publication 2010/0002070)
1, Yu discloses a mobile information terminal having a video call function comprising: 5a first camera (60, Fig. 2 & [0059-0060] discloses a rotatably mounted camera) including a lens (66, Fig. 2 & [0059-0060] discloses camera lens) at a predetermined position on a front surface (20 Front Surface, Fig. 2 & [0042]) having a display screen (22, Fig. 2 & [0013, 0044] discloses a display LCD) in an enclosure having a flat plate shape (See Fig. 2), when a first user makes a video call with a second user of the other side by using the video call function (Fig. 4 & [0065-0066] discloses video teleconferencing while placing the mobile terminal on a desk or other surface), a first state is 10set as a state in which the enclosure is flatly placed on a first surface of an object (Fig. 4 & [0065-0066] discloses video teleconferencing while placing the mobile terminal on a desk or other surface), 
Yu is silent to a first camera including a wide angle lens, and in which a face of the first user is included within a range of a first angle of view of the first camera, and, in the first state, a first region including the face of the first user is detected from a wide angle image that is captured by 15the first camera, a first image corresponding to the first region is trimmed, a transmission image to be transmitted to a terminal of the other side that is a mobile information terminal of the second user is created on the basis of the first image, and the transmission image is transmitted to the terminal of the other side.
However, TAKAHASHI discloses a first camera (Camera “10” associated with Location 1, Fig. 6 & [0038, 0042] discloses a panoramic camera), and in which a face (Face A, Fig. 1) of the first user is included within a range of a first angle of view of the first camera (See Panoramic Image captured at Location 2 and projected @ Location 1 including Objects A, B, C), and, in the first state, a first region (See Panoramic Image captured at Location 2 and projected @ Location 1 including Objects A, B, C) including the face (Face A, Fig. 1) of the first user is detected from a wide angle image (See Panoramic Image captured at Location 2 and projected @ Location 1 including Objects A, B, C) that is captured by 15the first camera (Camera “10” associated with Location 1, Fig. 6 & [0038, 0042] discloses a panoramic camera), a first image corresponding to the first region is trimmed (See Cutout Image associated with Location 1, Fig. 6), a transmission image to be transmitted to a terminal of the other side that is a mobile information terminal of the second user is created on the basis of the first image, and the transmission image is transmitted to the terminal of the other side (See Fig. 6 layout).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Yu’s disclosure to include the above limitations in order to focus eyes and attention on the most important speakers. 
Yu in view of TAKAHASHI is silent to using a wide-angle lens.
However, Ahiska in a similar field of endeavor discloses to using a wide-angle lens (135, Fig. 2 & [0064-0065]) and transmitting the resultant signal (See [0110]) .
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Yu in view of TAKAHASHI’s disclosure to include the above limitations in order to capture a broader field of view for distribution.
As to claim 2, Yu in view of TAKAHASHI & Ahiska current modification discloses everything as disclosed in claim 1 but is silent to wherein a distortion correcting processing is performed to at least the first image of the wide angle image so that distortion due to the wide angle lens is removed or reduced, and the transmission 25image is created on the basis of a corrected image.
However, Ahiska discloses wherein a distortion correcting processing is performed to at least the first image of the wide angle image so that distortion due to the wide angle lens is removed or reduced, and the transmission 25image is created on the basis of a corrected image. ([0110] discloses a geometry distorted image from a wide angle lens ([0038] discloses wide angle lens can be as must as 180 degrees) is geometrically corrected prior to transmitting the corrected view as a digital signal)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Yu in view of TAKAHASHI & Ahiska current modification’s disclosure to include the above limitations in order to correct distortions introduced by wide-angle optics [0038]. 
As to claims 3-4, Yu in view of TAKAHASHI & Ahiska current modification discloses everything as disclosed in claim 2. In addition, TAKAHASHI discloses wherein, in the first state, the first region including the face of the first user is detected from the wide angle image, the 30first image corresponding to the first region is trimmed (See Panoramic Image and Cutout Image captured at Location 2 and projected @ Location 1 including Objects A, B, C, Fig. 6)
Ahiska discloses and the distortion correcting processing is performed to the first image. ([0110] discloses a geometry distorted image from a wide angle lens is geometrically corrected prior to transmitting the corrected view as a digital signal)
As to claim 5, Yu in view of TAKAHASHI & Ahiska current modification discloses everything as disclosed in claim 1. In addition, TAKAHASHI discloses wherein the first angle of view of the first camera has an 10angular range from a first angle that is equal to or smaller than 30 degrees to a second angle that is equal to or larger than 150 degrees with respect to the first surface, and, in the first state, a second angle of view including the face of the first user is included within an (See Panoramic Image and Cutout Image captured at Location 2 and projected @ Location 1 including Objects A, B, C, Fig. 6)
As to claim 14, Yu in view of TAKAHASHI & Ahiska current modification discloses everything as disclosed in claim 1. In addition, TAKAHASHI discloses wherein a second region including certain specific object inside a range around the face of the first user is detected from the wide angle image, a second image corresponding to the second region is trimmed, and the transmission image is created on the basis of the second image. (See Panoramic Image and Cutout Image captured at Location 2 and projected @ Location 1 including Objects A, B, C, Fig. 6)
As to claim 15, Yu in view of TAKAHASHI & Ahiska current modification discloses everything as disclosed in claim 1. In addition, TAKAHASHI discloses wherein a plurality of faces of a plurality of people are detected as the first user from the wide angle image, and the transmission image including the plurality of faces is created, or 30the transmission image for each face of the plurality of faces is created. (See Panoramic Image and Cutout Image captured at Location 2 and projected @ Location 1 including Objects A, B, C, Fig. 6)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. Publication 2006/0148517) in view of TAKAHASHI et al. (U.S. Publication 2017/0127017) & Ahiska (U.S. Publication 2010/0002070) as applied in claim 1, above further in view of Tudor et al. (U.S. Publication 2018/0052923)
As to claim 6, Yu in view of TAKAHASHI & Ahiska current modification discloses everything as disclosed in claim 1 is silent to wherein a monitor image having an image content 
However, Tudor discloses wherein a monitor image having an image content corresponding to the transmission image is created, 20the monitor image is displayed in a region inside the display screen, and it is determined whether the transmission of the transmission image is allowed or not on the basis of confirmation as to the monitor image by the first user and a predetermined operation. (See Fig. 6 & Corresponding Disclosure discloses wherein MyLiveApp displays a monitored image (S105, Fig. 6) and (S110-S120, Fig. 6 & Corresponding Disclosure) discloses users selectively associating selected video hosts)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Yu in view of TAKAHASHI & Ahiska current modification’s disclosure to include the above limitations in order to facilitate secure video distribution. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. Publication 2006/0148517) in view of TAKAHASHI et al. (U.S. Publication 2017/0127017) & Ahiska (U.S. Publication 2010/0002070) as applied in claim 1, above further in view of Nara (U.S. Publication 2011/0032492)
As to claim 9, Yu in view of TAKAHASHI & Ahiska current modification discloses everything as disclosed in claim 1 is silent to wherein a trapezoid correcting processing for correcting a trapezoidal image content due to a positional relation in the first state is performed to an image that has been subjected to the 15distortion correcting processing.
However, Nara discloses wherein a trapezoid correcting processing for correcting a trapezoidal image content due to a positional relation in the first state is performed to an image that has been subjected to the 15distortion correcting processing. (See Fig. 3 & [0049-0059] discloses trapezoidal image distortion correction)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Yu in view of TAKAHASHI & Ahiska current modification’s disclosure to include the above limitations in order to improve accuracy and precision in image distortion correction. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. Publication 2006/0148517) in view of TAKAHASHI et al. (U.S. Publication 2017/0127017) & Ahiska (U.S. Publication 2010/0002070) as applied in claim 1, above further in view of McMordie et al. (U.S. Publication 2011/0063446)
As to claim 10, Yu in view of TAKAHASHI & Ahiska current modification discloses everything as disclosed in claim 1. In addition, Yu discloses wherein the first camera (60, Fig. 2 & [0059-0060] discloses a rotatably mounted camera) is arranged at a first position on the front surface (20 Front Surface, Fig. 2 & [0042]) of the enclosure.
Yu in view of TAKAHASHI & Ahiska current modification is silent to a second camera having a 20narrower angle of view than an angle of view of the first camera is arranged at a second position, and, when a second state is set as a state in which the front surface of the enclosure is arranged at a position facing the face of the first user, a mode is switched into a mode making a video call using 25the second camera.
However, McMordie discloses a second camera (via 850 “See Telephoto Camera, Fig. 1-2, 8 & [0050-0055] discloses a telephoto camera) having a 20narrower angle of view than an angle of view of the first camera (810 “See Wide Angle Camera”, Fig. 1-2, 8 & [0050-0055] discloses a wide angle camera) is arranged at a second position, and, when a second state is set as a state in which the front surface of the enclosure is arranged at a position facing the face of the first user, a mode is switched into a mode making a video call using 25the second camera. (See 820, Fig. 8 discloses in the presence of an object switching to video telephoto camera image processing 805)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Yu in view of TAKAHASHI & Ahiska current modification’s disclosure to include the above limitations in order to track a broader view of objects yet data capture with detail.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. Publication 2006/0148517) in view of TAKAHASHI et al. (U.S. Publication 2017/0127017) & Ahiska (U.S. Publication 2010/0002070) as applied in claim 1, above further in view of Kitao et al. (U.S. Publication 2002/0032048)
 As to claim 11, Yu in view of TAKAHASHI & Ahiska current modification discloses everything as disclosed in claim 1 is silent to wherein, when a state of the enclosure is recognized to be the first state by using sensors including an acceleration sensor 30and a gyroscope sensor, or when a predetermined operation is received from the first user, a mode is switched from a first mode in a non handsfree state to a second mode in a handsfree state, and the transmission image is created.
However, Kitao discloses wherein, when a state of the enclosure is recognized to be the first state by using sensors including an acceleration sensor 30and a gyroscope sensor, or when a predetermined operation is received from the first user, a mode is switched from a first mode in a non handsfree state to a second mode in a handsfree state, and the transmission image is created. (Abstract and Corresponding Disclosure discloses converting a video phone to handsfree once entering a vehicle for video phone conversations)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Yu in view of TAKAHASHI & Ahiska current modification’s disclosure to include the above limitations in order to streamline device syncing capabilities. 
As to claim 12, Yu in view of TAKAHASHI & Ahiska current modification discloses everything as disclosed in claim 1. In addition, TAKAHASHI discloses wherein, in accordance with a position of the first region 5including the face of the first user inside the wide angle image. (See Panoramic Image and Cutout Image captured at Location 2 and projected @ Location 1 including Objects A, B, C, Fig. 6)
Yu in view of TAKAHASHI & Ahiska current modification is silent to a mode is switched from a first mode in a non handsfree state to a second mode in a handsfree state, and the transmission image is created.
However, Kitao discloses a mode is switched from a first mode in a non handsfree state to a second mode in a handsfree state, and the transmission image is created. (Abstract and Corresponding Disclosure discloses converting a video phone to handsfree once entering a vehicle for video phone conversations)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Yu in view of TAKAHASHI & Ahiska current modification’s disclosure to include the above limitations in order to streamline device syncing capabilities. 
CONCLUSION
	No prior art has been found for claims 7-8, 13 & 16-17 in their current form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661